DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (WO 2015/002995A1, see US equivalent US 2016/0327714 listed on IDS filed 6/14/2021 for mapping) in view of Tsujiuchi (US 2013/0221239).

Regarding claim 1, Patrick discloses a solar cell system in Figure 2 for generating electricity by absorbing sunlight, the solar cell system comprising: 
a sheet-shaped structure (53) comprising a wavelength conversion material (54) ([82]-[85] and [125], the nanoparticles can selectively absorb UV only if desired); and 
a power generation cell (64) disposed outside a side surface (62) of the sheet- shaped structure (Figure 2 and [84]-[85]), wherein: 
the wavelength conversion material (54) comprises a plurality of particles (Figure 2 and [82]), 
the wavelength conversion material (54) having a maximum emission wavelength of 780 nm or more and 1400nm or less ([167]-[168], The LSC has a peak emission at wavelengths can be 900-1100nm) and a maximum excitation wavelength of the wavelength conversion material is 400 nm or less (The particles can be chosen to absorb UV light only as discussed in [125], which has a maximum excitation wavelength of 400nm).
Patrick additionally discloses that the visible light transmittance Tvis of the sheet-shaped structure is 60% or more ([121]) and discloses that the sheet-shaped structure comprises: a transparent sheet member comprising the wavelength conversion material; and first and second transparent sheets disposed on upper and lower surfaces, respectively, of the transparent sheet member (See stacked transparent wavelength conversion sheets and transparent encapsulant layer in Figures 9 and 10 and [138]-[140] and [156]).

Regarding the limitations which are directed to a method of making said sheet shaped structure (e.g. “a laminated structure”) it is noted that said limitations are not given patentable weight in the product claims. Even though a product-by- process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. /In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production. In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.). See MPEP 2113 and 2114. Therefore, since the sheet shaped structure as recited in claim 1 is the same as the sheet shaped structure disclosed by Patrick, as set forth above, the claim is unpatentable even though the sheet shaped structure of Patrick was made by a different process. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Patrick discloses an average particle diameter of the wavelength conversion material of 1nm to 100nm ([112]), but does not disclose the specifically claimed range of an average particle diameter of 10 to 400 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Patrick additionally discloses that the visible light transmittance Tvis in a wavelength range between 400-800nm of the sheet-shaped structure can be 90% or greater ([121]) and discloses that the sheet shaped structure can have a UV transmittance in an ultraviolet range Tuv of 10% or less ([122] and [125]). Therefore, Patrick discloses that a difference (Tvis - Tuv) between a visible light transmittance Tvis in a range of 380 nm or more and less than 780 nm and a UV transmittance Tuv in a range of 300 nm or more and less than 380 nm of the sheet-shaped structure is 50% or more (specifically 80% or more).

Patrick does not explicitly disclose that the transparent sheet member comprises at least one thermoplastic resin selected from the group consisting of polyvinyl acetal resin, ethylene-vinyl acetate copolymer resin, ionomer resins, polyurethane resin, and thermoplastic elastomer.  

Tsujiuchi discloses a solar cell system ([198]) comprising a wavelength conversion material (fluorescent material) dispersed in a transparent thermoplastic resin selected from the group consisting of polyvinyl acetal resin, ethylene-vinyl acetate copolymer resin, polyurethane resin ([141]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the material of the transparent sheet member of Patrick with one of the transparent thermoplastic resin materials taught by Tsujiuchi, since it would amount to nothing more than the simple substitution of one known transparent resin material for another to obtain predictable results.

Regarding claim 6, modified Patrick discloses all of the claim limitations as set forth above. Patrick discloses an average particle diameter of the wavelength conversion material of 1nm to 100nm ([112]), but does not disclose the specifically claimed range of an average particle diameter of 10 to 200 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, modified Patrick discloses all of the claim limitations as set forth above. Patrick additionally discloses that the wavelength conversion material is dispersed in the at least one thermoplastic resin ([130]-[131]).

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that a person having ordinary skill in the art would not have combined Patrick with Tsujiuchi, as alleged by the Examiner. Applicant argues that Patrick requires a waveguide material that must have a high refractive index suitable for “total internal reflection.” Applicant argues that the solar cell system described in Tsujiuchi is configured to transmit light perpendicularly to the surface. Accordingly, the list of resins in para. [0141] of Tsujiuchi is not a list of resins having high refractive indexes as required in Patrick, but merely a list of common resins.

	Examiner respectfully disagrees. Patrick does not require the waveguide matrix material to have a high refractive index or any particular refractive index. Patrick suggests using cladding materials and mirror substrates to direct the light which penetrates the matrix material to the solar cells. Patrick lists transparent polymer materials including polycarbonate and poly (methyl methacrylate) for the transparent sheet member ([131]) which are included in the list of suitable materials for the transparent sheet member taught by Tsujiuchi ([141]). Thus, selecting any of the materials listed in Tsujiuchi as a transparent sheet member of Patrick would have been obvious to one having ordinary skill in the art at the time the invention was filed, including the claimed materials.  


Applicant further argues that a person having ordinary skill in the art would have lacked motivation to combine Patrick with Tsujiuchi . In addition, although para. [0141] of Tsujiuchi lists polyvinyl butyral, ethylene-vinyl acetate, and urethane, these resins are named together with a long list of many other resins (28 in total). 

Examiner respectfully disagrees. As discussed in MPEP 2141.03, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). Patrick lists transparent polymer materials including polycarbonate and poly (methyl methacrylate) for the transparent sheet member ([131]) which are included in the list of suitable materials for the transparent sheet member taught by Tsujiuchi ([141]). Thus, selecting any of the materials listed in Tsujiuchi as a transparent sheet member of Patrick would have been obvious to one having ordinary skill in the art at the time the invention was filed, including the claimed materials. A person of ordinary skill in the art would have the capability of understanding the scientific and engineering principles applicable to changing the transparent polymer material for the transparent sheet shaped member and would reasonably be expected to make inferences and take creative steps based on the teachings of the prior art to make simple and obvious modifications such as using the functionally equivalent transparent polymer materials of polyvinyl acetal resin, ethylene-vinyl acetate copolymer resin, or polyurethane resin taught by Tsujiuchi as the transparent sheet member in the device of Patrick (See MPEP 2141.03).
Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the material of the transparent sheet member of Patrick with one of the transparent thermoplastic resin materials taught by Tsujiuchi, which includes polyvinyl acetal resin, ethylene-vinyl acetate copolymer resin, or polyurethane resin, since it would amount to nothing more than the simple substitution of one known transparent resin material for another to obtain predictable results.

Additionally, in response to applicant's argument that the claimed thermoplastic resin materials can be used to improve adhesion with other members, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726